PER CURIAM.
This is an appeal from an order denying a discharge under a writ of habeas corpus. The attack on the judgment of conviction under which appellant was held was based on the action of the trial court in overruling a plea of former conviction; that court’s jurisdiction of the offense charged and of the appellant not being impeached.
The ground of attack on the judgment being a mere asserted error of the trial court in ruling on- a matter set up as a defense, that action of the trial court is not subject to be reviewed on habeas corpus. Ex parte Bigelow, 113 U. S. 328, 5 S. Ct. 542, 28 L. Ed. 1005; In re Eckart, Petitioner, 166 U. S. 481, 17 S. Ct. 638, 41 L. Ed. 1085; 2-9 C. J. 45. If the attacked ruling was erroneous, the error did not have the effect of rendering the judgment of conviction a nullity.
The order is affirmed.